DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 17, 23, and 27 are objected to because of the following informalities:  Claim 13 recites the word “sur-face” in line 24, which should be “sur[[-]]face”. Claims 13 and 17 also recite the word “round” instead of “around” (See claim 13, lines 10 and 19; claim 17, line 7). Claims 23 and 27 use the word “thee” instead of “the” in line 3. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the body is a cylindrical tube (See Figures; p. 5, ln. 13-15), the support organs are leg-like extended structures (See part 3 in Figures and their description); and conductors are oval-shaped plates on which joints can move (See part 1.7 in Figures and its description). There is no adequate description of a mold center axis direction part of the conductors, and one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of such a limitation. Similarly, there is no adequate description of the return organs, and one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of such a limitation. Therefore rejections are made under 35 U.S.C. 112(b) for these limitations as detailed later in this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. The term “organ” is used throughout the claims to mean “part” or “component” while the accepted meaning is “a group of specialized tissues which perform a function in the body” or “a musical instrument”. The term is indefinite because the specification does not clearly redefine the term, and it is unclear why the term “organ” is used. The claims appear to be a literal translation into English from a foreign document, such translation appearing to be the cause for misuse of the term “organ” and many other clarity issues in the claims, which are detailed below.
Claim 13 recites the limitation “a body that has been supported to its place”. This is unclear because the phrase “supported to its place” does not adequately describe how the body is held or fixed.
Claim 13 recites the limitation “the roll like roll organs” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “the chains” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the joints” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the mentioned rotation movement” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “essentially mold center axis direction part” in lines 15-16. Firstly, it is unclear what is meant by the relative term “essentially” in this limitation. Secondly, the mold center axis direction part is not structurally defined in the claim such that it meets the three-prong test for 
Claim 13 recites the limitation “the center axis of the mold” in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the mentioned roll organs have been set to be in contact with the inside surface or the outside surface of the plastic pipe and to rotate round its center axes during the production of the mentioned pipe” in lines 17-19. This is unclear because line 13 of the claim requires that “the mold has been set not to rotate with the plastic pipe” but then lines 17-19 require rotation about the axis of the pipe. These limitations are contradictory and mutually exclusive, rendering the claim scope indefinite. Also the recitation of “its center axes” is unclear as to whether one or more center axis is present.
Claim 13 recites the limitation “the motor power” in line 21. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the position h)” in line 22-23. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the production direction” in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the outside diameter or inside diameter dimension” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “The mold” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a body that has been supported to its place”. This is unclear because the phrase “supported to its place” does not adequately describe how the body is held or fixed.
Claim 17 recites the limitation “the production process” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “the ends” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the mentioned chain circular motion” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the outside diameter or inside diameter of the mold” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “that consists of  two loop like ribbons…” in lines 15-17. It is unclear what “that” is referring to and which part of the mold “consists of two loop like ribbons…”
Claim 17 recites that ribbons “have been set to rotate on the mold with such a rise that it produces a sufficiently tight layers concerning the support of the surface of the mold”. This is unclear for two reasons. Firstly, the limitation “the support” and “the surface of the mold” in lines 16-17 lack antecedent basis in the claim. Secondly, it is unclear what is meant by “sufficiently tight layers” because sufficiently tight is a relative term which is not defined, and it is unclear what layers are being referred to. 
Claim 17 recites the limitation “the second end” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the return organs” in line 19. There is insufficient antecedent basis for this limitation in the claim. Also this limitation is unclear because the term “return organ” meets the three-prong test for analysis under 35 U.S.C. 112(f). There is no description of such a part in the instant disclosure, and therefore one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim.
17 recites the limitation “the opening” in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the first end” in line 20. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the center axes” in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the places of these parts” in line 23-24. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the previous position” in lines 29-30. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the production direction” in line 30. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the production speed” in line 30-31. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the outside diameter or inside diameter” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the length” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the compatibility” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the groove” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation “the compatibility” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the groove” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “or some other power source according to the known technique”. There is insufficient antecedent basis in the claim for “the known technique”, and one of ordinary skill in the art cannot determine which techniques are included in such a limitation.
Claims 23 and 27-28 attempt to claim a process without setting forth any steps involved in the process. Such a “use” claim generally raises an issue of indefiniteness under 35 U.S.C. 112(b) (See MPEP 2173.05 (q)). The instant claims attempt to define a pipe production process only by the “use” of a previously recited apparatus. These claims are indefinite, and one of ordinary skill in the art is not reasonably apprised of the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gysi (US 6,495,792), Poulsen (US 3,655,489), and Fischer (US 2,828,239) teach similar inventions to that of the instant application. Since the scope of the instant claims cannot be reasonably ascertained—as detailed above—a full and detailed comparison cannot be reasonably made until the instant claims are clarified. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746